                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Tevin Jerome Gaither,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00124-FDW
                                      )
                 vs.                  )
                                      )
   Mecklenburg County Central Jail,   )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 26, 2019 Order.

                                               November 26, 2019
